         Case 18-60018 Document 60 Filed in TXSB on 11/23/18 Page 1 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

IN RE:                                   §
Garden Oaks Maintenance                  §        CASE NO. 18-60018
Organization, Inc.,                      §
     Debtor


  OBJECTION TO FIRST INTERIM APPLICATION FOR ALLOWANCE
    OF COMPENSATION AND REIMBURSEMENT OF EXPENSES

        COMES NOW, Garden Oaks Maintenance Organization, Inc., Debtor In
Possession, (“Debtor”) and files this Objection To The First Interim Application
For Allowance Of Compensation And Reimbursement Of Expenses, and
respectfully shows the Court as follows:
   1.    Paragraph 1 of the Application does not contain factual allegations that
         require a response.
   2.    Paragraph 2 of the Application does not contain factual allegations that
         require a response.
   3.    Debtor admits the factual allegations contained in paragraph 3 of the
         Application.
   4.    Debtor admits the factual allegations contained in paragraph 4 of the
         Application.
   5.    Debtor admits the factual allegations contained in paragraph 5 of the
         Application.
   6.    Debtor admits the factual allegations contained in paragraph 6 of the
         Application.
   7.    Debtor admits the factual allegations contained in paragraph 7 of the
         Application.

OBJECTION TO INTERIM FEE APPLICATION   Page - 1
         Case 18-60018 Document 60 Filed in TXSB on 11/23/18 Page 2 of 4

   8.    Debtor admits the factual allegations contained in paragraph 8 of the
         Application.
   9.    Debtor admits the factual allegations contained in paragraph 9 of the
         Application.
   10. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 10 of the Application.
   11. Debtor admits the factual allegations contained in paragraph 11 of the
         Application.
   12. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 12 of the Application.
   13. Debtor admits the factual allegations contained in paragraph 13 of the
         Application.
   14. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 14 of the Application.
   15. Debtor admits the factual allegations contained in paragraph 15 of the
         Application.
   16. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 16 of the Application.
   17. Paragraph 17 of the Application does not contain factual allegations that
         require a response.
   18. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 18 of the Application.
   19. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 19 of the Application.
   20. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 20 of the Application.
   21. Paragraph 21 of the Application does not contain factual allegations that
         require a response.
OBJECTION TO INTERIM FEE APPLICATION   Page - 2
         Case 18-60018 Document 60 Filed in TXSB on 11/23/18 Page 3 of 4

   22. Debtor admits the factual allegations contained in paragraph 22 of the
         Application.
   23. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 23 of the Application.
   24. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 24 of the Application.
   25. Debtor admits the factual allegations contained in paragraph 25 of the
         Application.
   26. Debtor admits the factual allegations contained in paragraph 26 of the
         Application.
   27. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 27 of the Application.
   28. Debtor admits the factual allegations contained in paragraph 28 of the
         Application.
   29. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 29 of the Application.
   30. Debtor admits the factual allegations contained in paragraph 30 of the
         Application.
   31. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 31 of the Application.
   32. Debtor admits the factual allegations contained in paragraph 32 of the
         Application.
   33. Debtor is unable to admit or deny the factual allegations contained in
         paragraph 33 of the Application.
   34. Debtor denies the factual allegations contained in paragraph 34 of the
         Application.
   35. Debtor denies the factual allegations contained in paragraph 35 of the
         Application.
OBJECTION TO INTERIM FEE APPLICATION   Page - 3
         Case 18-60018 Document 60 Filed in TXSB on 11/23/18 Page 4 of 4

   36. Paragraph 36 of the Application does not contain factual allegations that
         require a response.
   37. Debtor denies the factual allegations contained in paragraph 37 of the
         Application.
   38. Debtor denies the factual allegations contained in paragraph 38 of the
         Application.
        WHEREFORE, Debtor requests the Court to deny the Application, and to
   grant it such other and further relief, at law or in equity, to which it may be justly
   entitled.
        Dated: November 27, 2018.
                                             Respectfully submitted,

                                             By:         /s/ Johnie Patterson
                                                        Johnie Patterson
                                                        attorney-in-charge
                                                        SBN 15601700
                                                        Counsel for TSOC

        OF COUNSEL:
        Walker & Patterson, P.C.
        P.O. Box 61301
        Houston, TX 77208
        713.956.5577 (telephone)
        713.956.5570 (fax)
        jjp@walkerandpatterson.com

                                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Objection was
served electronically upon Charles Rubio on November 27, 2018.

                                                          /s/ Johnie Patterson
                                                               Johnie Patterson




OBJECTION TO INTERIM FEE APPLICATION         Page - 4
